Citation Nr: 0813178	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  04-39 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C with 
cirrhosis of the liver. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1973. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the above claim. 


FINDING OF FACT

Hepatitis C with cirrhosis of the liver was not manifested 
during the veteran's active service or for many years 
thereafter, nor is the veteran's currently diagnosed 
hepatitis C with cirrhosis otherwise causally related to such 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hepatitis C with cirrhosis of the liver have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in January 2004 
informed the veteran of the first three elements required by 
the Pelegrini II Court as stated above, and requested that he 
submit further evidence in support of his claim and any 
military medical evidence in his possession, listing the 
types of evidence that might substantiate a claim for 
hepatitis C.  A reasonable person could be expected to 
understand that the RO was requesting that the veteran submit 
any information in his possession in support of his claim.  
Moreover, an RO letter dated in April 2004 informed the 
veteran of all four elements required by the Pelegrini II 
Court as stated above.  Although all required notice was not 
provided to the veteran prior to the first adjudication of 
the claim, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and had ample time to respond to VA notices.  
Furthermore, his claim was readjudicated, after all notice 
requirements were met, in a May 2004 rating decision and a 
September 2004 statement of the case.  Therefore, the purpose 
of VCAA notice was not frustrated.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); See also Medrano v. 
Nicholson, 21 Vet. App. 165, 170 (2007).

In light of the denial of the veteran's claim, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and private treatment 
records, and provided him with a VA examination and a 
hearing.  In February 2004, the veteran reported that he has 
received no VA treatment for his hepatitis C, and 
accordingly, no such records could be obtained.  The duty to 
assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

II.  Service Connection

The veteran contends that his currently diagnosed hepatitis C 
with cirrhosis of the liver, which first manifested in August 
2003, was incurred in service due to in-service risk factors, 
including inoculations using a contaminated needle, 
unsanitary living conditions while serving in Thailand, and 
high-risk sexual activity while serving in Thailand.  In 
addition to the veteran's contentions, his claims file 
indicates non-service related hepatitis C risk factors 
recognized by VA, including in-service intravenous drug use 
and post-service intranasal cocaine use.  
 
Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, there are some disabilities, 
including cirrhosis of the liver, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

However, 38 U.S.C.A. §§ 105(a), 1110 preclude compensation 
where the "disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs." The Federal 
Circuit has held that these sections preclude compensation 
for 1) a primary alcohol abuse disability incurred during 
service, and 2) any secondary disability (such as cirrhosis 
of the liver) resulting from primary alcohol abuse during 
service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 
2001).

In regard to service connection for hepatitis C, VA 
recognizes certain risk factors, including intravenous drug 
use, intranasal cocaine use, high risk sexual behavior, 
hemodialysis, getting tattoos and body piercings, sharing 
toothbrushes and razor blades, acupuncture with non-sterile 
needles, blood transfusions, and healthcare- worker exposure 
to contaminated blood and fluids.  See RO letter dated in 
January 2004.  

The veteran's service medical records contain no evidence of 
hepatitis C or cirrhosis.  These records, however, do show a 
history of drug use in service.  In November 1972, the 
veteran tested positive for use of barbiturates and 
amphetamines.  Clinical records dated from December 1972 show 
that the veteran was admitted to the USAF Special Treatment 
Center for improper use of marijuana, amphetamines, 
barbiturates, and heroin.  Upon discharge from the treatment 
center, the military doctor recommended military separation 
for the veteran because his prognosis for continuation in the 
Air Force was extremely poor and his prognosis for 
rehabilitation from drug use was fair at best.  Nevertheless, 
a March 1973 report of medical history shows the veteran had 
no liver problems.  

The veteran was diagnosed with hepatitis C in August 2003 and 
has received treatment for this disability from numerous 
private doctors.  As noted above, in a February 2004 VA form 
21-4138 (Statement in Support of Claim), the veteran reported 
that he has never received VA treatment for this disability.   

During an August 2003 treatment with Shoukarth Ansari, M.D., 
the veteran reported that he had a history of IV drug use in 
the 1980s.  In a November 2003 addendum to the earlier 
treatment record, Dr. Ansari reported that, upon a detailed 
discussion with the veteran about his drug habits, he claimed 
that he had administered IV drugs on only two or three 
occasions many years prior and that he used clean needles.  
Dr. Ansari also noted that the veteran reported being exposed 
to unclean needles in service when he received medical 
treatment.  

In his May 2004 notice of disagreement, the veteran stated 
that he had contracted hepatitis as a result of inoculations 
and/or water situations in Thailand and/or having multiple 
sex partners in Thailand.  He further stated that it was not 
likely that he contracted hepatitis C through intravenous 
drug use, as he had always used a clean needle.  

In August 2004, Luiz Nascimento, M.D. submitted a letter, 
stating that the veteran was an active patient at his clinic 
and had been diagnosed with hepatitis C.  Dr. Nascimento 
further stated that it was uncertain how the patient 
contracted hepatitis, but it was possible that he contracted 
hepatitis in service.  In this respect, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

In November 2004, the veteran provided a response regarding 
his hepatitis C risk factors in which he reported that he had 
used intravenous drugs on two or three occasions, but had 
always used a clean syringe; used intranasal cocaine a couple 
of times; and engaged in high risk sexual activity in 1972 
while in service in Thailand.   He further reported that he 
has never had hemodialysis, gotten a tattoo or body piercing, 
shared toothbrushes or razors, had acupuncture with non-
sterile needles, or had a blood transfusion, and he did not 
know of any exposure to contaminated blood or fluids.  

In a March 2005 statement, the veteran again conveyed his 
belief that he had contracted hepatitis C as a result of 
unsanitary conditions in Thailand, receiving inoculations 
with contaminated air guns and needles, and high risk sexual 
activity while in Thailand.  

The veteran testified during his March 2005 RO hearing that 
he believed he had contracted hepatitis C from in-service 
inoculations because occasionally, if either the doctor or 
soldier moved during the process, blood would get on the end 
of the air gun and, although attempts were made to sterilize 
the guns, the guns were reused.  Additionally, he reported 
that he could have contracted hepatitis C from the unsanitary 
conditions in Thailand, such as open sewers.  The veteran 
testified that he must have contracted the disease in service 
because his time in service was the only time in which he had 
been away from home and around unclean sewers and other such 
conditions.  

The veteran underwent a VA examination in April 2005, where 
he reported that he did not know when he contracted hepatitis 
C, but that it was probably twenty years prior and that he 
may or may not have been in service at that time.  After 
reviewing the claims file and talking to the veteran, the 
examiner ranked the risk factors reported by the veteran in 
the relative order in which they were likely to be the cause 
of his hepatitis C:  1) high risk sexual activity, 2) IV drug 
use, 3) contaminated air guns, and 4) unsanitary living 
conditions.  The examiner stated that IV drug use was listed 
as the second most likely cause because the veteran reported 
using a clean needle that he bought at a drugstore, and he 
reportedly only used IV drugs on two to four occasions, as 
his primary drug use involved orally taking speed and smoking 
heroin and marijuana.  The examiner noted that the veteran 
had raised the possibility of contaminated inoculation air 
guns, and reported that although contaminated air guns had 
been shown to be associated with hepatitis C in isolated 
instances, the likelihood that this was the cause in this 
case was rather remote.  Similarly, he stated that unsanitary 
living conditions were an unlikely cause of hepatitis C since 
the disease is transmitted via body fluids, injections, and 
intimate sexual contact; it is not caused by unsanitary 
living conditions as hepatitis A is.  The examiner also noted 
that the veteran had snorted cocaine briefly in the 1980s.  
The examiner reported that it would be pure speculation to 
say which one of these risk factors was the cause of the 
veteran's hepatitis C.  However, he reported that the risk 
factors that were "at least as likely as not" to have 
caused the veteran's disease would be IV drug use and 
multiple high risk sexual partners; it was much less likely 
that his hepatitis C was due to a contaminated air gun.     

Although the veteran contends that inoculations in service 
caused his hepatitis C, he has submitted no competent medical 
evidence or opinion to corroborate this contention.  See 38 
C.F.R. § 3.159(a)(1) (2007) (defining competent medical 
evidence).   The veteran's statements regarding inoculations 
are merely speculation as to a possible cause.  While he 
believes that his hepatitis C is related to in-service 
inoculations administered with a contaminated needle or air 
gun, he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to medical 
causation, time of disease contraction, or the antiseptic 
condition of instruments used to administer inoculations.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998);  see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  As such, 
the veteran's opinion is insufficient to provide the 
requisite nexus between his hepatitis C and his time in 
service.

Furthermore, according to the VA's Veterans Benefits 
Administration, while biologically possible, there have been 
no case reports of air gun transmission of hepatitis C.  VA 
Fast Letter 04-13 (June 29, 2004).  The Board finds that the 
lack of scientific evidence of hepatitis C transmission by 
air gun injections to be more probative on the issue than the 
veteran's speculation that air guns cause hepatitis C.

As to the veteran's contentions regarding unsanitary living 
conditions in Thailand, the VA examiner reported that such 
conditions were an unlikely cause of hepatitis C since the 
disease is transmitted through body fluids, injections, and 
intimate sexual contact.  While unsanitary living conditions 
cause hepatitis A, they do not cause hepatitis C.  
Furthermore, the examiner reported that the veteran's drug 
use and high risk sexual activity were much more likely 
causes of the veteran's hepatitis C.    

Despite the veteran's contentions, the weight of the evidence 
of record does not demonstrate high risk sexual activity 
during service.  His service medical records are devoid of 
evidence of unprotected sex during service, however, they do 
reflect the veteran's reported history of high risk drug use.  
The veteran's assertions that he had high risk sex in service 
are outweighed by the lack of evidence of high risk sex in 
his service medical records, and his corroborated history of 
drug use.  Moreover, although the VA examiner provided the 
opinion that it was "at least as likely as not" that the 
veteran's hepatitis C was the proximate result of in-service 
drug use and high risk sex, the examiner qualified this 
opinion by indicating that it would be pure speculation to 
say which one of these risk factors was the cause of the 
veteran's hepatitis C.

As for any drug use contemporaneous with service, the law 
clearly prohibits service connection for a disease (e.g., 
hepatitis C), resulting from willful misconduct due to the 
abuse of illegal drugs.  38 U.S.C.A. §§ 105(a), 1110 (West 
2002); 38 C.F.R. § 3.301(a) (2007).  The Board does 
acknowledge the veteran's assertions that he always used a 
clean needle when administering intravenous drugs.  However, 
insofar as the examiner reported that IV drug use was listed 
as the second most likely cause only because the veteran 
reported using a clean needle, the examiner was clearly aware 
of the veteran's assertion and took it into account when 
rendering his opinion that IV drug use was still one of the 
most likely causes of the veteran's hepatitis C.  

Based on the foregoing reasons and bases, the Board finds 
that the weight of the evidence of record demonstrates that 
the veteran was not exposed to risk factors during his period 
of active duty service, including high risk sexual activity.  
Furthermore, the risk factor of drug abuse in service may not 
be considered because it constituted willful misconduct by 
the veteran; the statutes and regulations specifically 
prohibit the grant of service connection for diseases, such 
as hepatitis C, incurred during service that are the result 
of drug abuse.  What is more, the medical evidence of record 
permits only speculation about how and when the veteran 
contracted hepatitis C.  Furthermore, the veteran's cirrhosis 
was diagnosed many years after his discharge from service, 
and the evidence does not support a conclusion that it is 
related to service. 


For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hepatitis C with cirrhosis of the liver, and 
the claim is denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2007).


ORDER

Entitlement to service connection for hepatitis C with 
cirrhosis of the liver is denied.


___________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


